UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 18 , 2017 NV5 GLOBAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35849 45-3458017 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 South Park Road, Suite 350 Hollywood, Florida (Address of Principal Executive Offices) (Zip Code) (954) 495-2112 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item1 .0 1 Entry into a Material Definitive Agreement . On May 18, 2017, NV5 Global, Inc. (the “Company”) entered into a joinder agreement (“Joinder”) relating to its Credit Agreement, dated as of December 7, 2016 (the “Credit Agreement”) by and between the Company, as borrower, Bank of America, N.A., as administrative agent, swing line lender and letter of credit issuer, the other lenders parties thereto and certain of the Company’s subsidiaries as guarantors. Pursuant to the Joinder, CivilSource, Inc., Bock & Clark Corporation, Bock & Clark Acquisition Corporation and Bock & Clark Environmental, LLC, each a wholly-owned, direct or indirect subsidiary of the Company, became additional guarantors under the Credit Agreement. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 19, 2017 NV5 GLOBAL, INC. By: /s/ Michael P. Rama Name: Michael P. Rama Title: Vice President and Chief Financial Officer 3
